Undercofler, Justice.
This case involves a bond validation proceeding brought by the State of Georgia, pursuant to Code Ann. § 87-302 against the Crisp County School System to validate $325,000 of school bonds. Malcolm Lilly and Alfred B. Olsen were granted permission to intervene in said proceedings and raised certain objections to the validation of the bonds which objections were overruled by the trial judge and the bonds validated. The appeal is from this judgment. Held:
This court has jurisdiction of this case only if a sufficient constitutional attack has been made on the statute by the words: “all in violation of the constitutional provision of the State of Georgia, forbidding the enactment of legislation containing a plurality of subject matter and containing matter which is not germane and which is not included in the title,” without designating the specific part, paragraph, and section of the *46Constitution which it is claimed it violates. “In order to raise a question as to the constitutionality of a statute, the provision of the Constitution alleged to have been violated must be clearly specified and designated, reference being made to the part, paragraph or section. Clements v. Powell, 155 Ga. 278, 280 (8) (116 SE 624); Inlow v. State, 168 Ga. 377 (1) (147 SE 881); Johns v. State, 180 Ga. 187, 188 (3) (178 SE 707); Manufacturers Trust Co. v. Wilby-Kincey Service Corp., 204 Ga. 273, 274 (49 SE2d 514); Krasner v. Rutledge, 204 Ga. 380, 382 (49 SE2d 864).” Wright v. State, 217 Ga. 453, 456 (122 SE2d 737); Swint v. Smith, 219 Ga. 532, 534 (2) (134 SE2d 595); McDonald v. State, 222 Ga. 596 (2) (151 SE2d 121).
Argued January 8, 1968
Decided January 18, 1968.
Davis & Prieden, Roy B. Frieden, for appellants.
D. E. Turk, Solicitor General, Wright & Reddick, Graydon D. Reddick, Gambrell & Mobley, David H. Gambrell, John H. Mobley, for appellees. '
Since the attack on the statute in this case did not designate the constitutional provision claimed to be violated and there is no other basis in said intervention for this court’s jurisdiction, the case is

Transferred to the Court of Appeals.


All the Justices concur.